UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number: 333-165961 DM Products, Inc. (Exact name of registrant as specified in its charter) Nevada 45-0460095 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) P.O. Box 2458 Walnut Creek, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number:925-943-2090 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered none not applicable Securities registered under Section 12(g) of the Exchange Act: Title of class none Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [ ]No [X] Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ]No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. $294,903 Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.239,937,352 as of March 31, 2011 Table of Contents TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 1A. Risk Factors 5 Item 1B. Unresolved Staff Comments 5 Item 2. Properties 5 Item 3. Legal Proceedings 6 Item 4. (Removed and Reserved) 6 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item 6. Selected Financial Data 9 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 12 Item 8. Financial Statements and Supplementary Data 12 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 13 Item 9A. Controls and Procedures 13 Item 9B. Other Information 14 PART III Item 10. Directors, Executive Officers and Corporate Governance 14 Item 11. Executive Compensation 17 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 18 Item 13. Certain Relationships and Related Transactions, and Director Independence 19 Item 14. Principal Accountant Fees and Services 19 PART IV Item 15. Exhibits, Financial Statement Schedules 20 2 Table of Contents PART I Item 1.Business Company Overview DM Products is in the business of locating inventive products andintroducing these products through a Direct Response Model, a form of marketing that allows potential consumers direct access to the seller without the necessity of traditional retail.Our primary focus is on infomercials (long-form television commercials, typically five minute or longer). Infomercials are a form Direct Response Television, or DRTV for short, which include any TV advertising that asks consumers to respond directly to the company, usually by either calling an 800 number or by visiting a website.In the future, we intend to utilize other direct marketing channels, such as outbound sales via call centers, and direct mailing.We also intend to increase our sales efforts in traditional retail markets. Our management team isapproached by individuals and entities with new product ideas.The contact is usually the result of those viewing our infomercial and having an idea of their own.In addition, we frequent trade shows throughout the U.S. and have established relationships with companies known for their infomercial contacts and ideas, such as Tristar Products, Inc. (located in New Jersey) and Script-to-Screen (located in Southern California). Within the last five years, we have only marketed one product, a fishing lure product known as the Banjo Minnow Fishing Lure System (“Banjo Minnow”). We own 75% interest in a joint venture, known as Direct Success LLC #3, which has the exclusive rights to manufacture, use, distribute, sell, advertise, promote and otherwise exploit the Banjo Minnow.The exclusive rights to the Banjo Minnow were obtained through a Manufacturing, Marketing and Distribution Agreement entered into between Direct Success LLC #3 and Banjo Buddies, the inventor and owner of the intellectual property rights of the Banjo Minnow, in October, 2003.This Agreement, together with modifications made pursuant to an Arbitration settlement, require Direct Success, LLC#3 to pay Banjo Buddies a royalty in the amount 5% for the sale of all products through December 31, 2011, with DM Products maintaining an option to extend the licensing period for an additional six (6) months. (see Legal Proceedings concerning Arbitration.) 3 Table of Contents We do not manufacture or distribute the products that we locate to market.Our business model incorporates the outsourcing of primary functions.This outsourcing includes contracting with companies to:i)Manufacture the actual product according to our specifications and approval; ii) Warehouse our inventory and fulfill orders provided to these facilities from inbound telemarketing centers; iii) Receive customer calls in response to viewing our commercials, obtain the credit card and billing information, and transfer such information to the fulfillment centers; iv) Receive customer service calls and either correct the situation or report any problems directly to the company for handling; and v) Purchase media time, pursuant to guidelines provided by the company, such as airing dates, times and locations.We, therefore, have not purchased any machinery or tooling. In the case of Banjo Minnow, our joint venture entity subcontracted all of the above-listed responsibilities to TriStar Products, Inc. Pursuant to our agreement with TriStar, they are responsible for infomercial production/revision, manufacture of product, procurement of media time, call center activity, fulfillment obligations, and customer service.We receive royalties from the sales of the Banjo Minnow that TriStar distributes in proportion to our holdings in Direct Success LLC #3. Our current royalty arrangement with Tristar provides for $4.00 per unit sold domestically and $2.50 per unit sold internationally.The present retail price for the Banjo Minnow is $19.95. In 2010, the royalties we received totaled $317,163. We are currently looking to locate and market innovative health, beauty, fashion, fitness and other products for sale through infomercial marketing and distribution channels.As stated above, our management team is continuously seeking out new infomercial ideas.Although a specific time frame cannot be defined, management desires to introduce one (1) campaign in each calendar year.However, the feasibility of such progress will be dependent on the product idea itself as well as the cost associated with the campaign.Although we do not currently have a source of financing, we are discussing the options and feasibility of a private placement of securities to raise capital, if needed. However, there is no guarantee that a source of financing, or the success of a private placement of securities, will be secured, and there is no certainty in our obtaining additional funding. Our operational strategy consists of employing one of three distinct business alternatives for each product/infomercial: · Complete Project Funding - We would obtain the exclusive licensing rights to products and pay a nominal royalty (2-5%) of gross sales to the product developer; · Joint Venture Projects - We would share costs of production, marketing and distribution and would share revenues with product developers; and · Straight Royalty Arrangements - We would partially finance the infomercials in exchange for a fixed royalty on gross sales. The key to our ability to continually attract new products and new product developers will, in large part, determine our success. As part of our strategy, we intend to develop strategic alliances with strong companies that are established operators in the infomercial and advertising industry. Fragrance and Personal Care Division On July 23, 2010, we formed Aliano, Inc., a wholly owned subsidiary of DM Products.The company was incorporated under the laws of the State of Nevada for the purpose of formulating, producing and marketing a line of luxury perfume and related products.As of period ending December 31, 2011, we have not engaged in any operations with this new line of business.We have, however, engaged in organizational activities including provisionally appointing Mr. Robert Aliano to hold the position of President for Aliano, Inc., which we have trade named “Aliano Westlake Village.” We expect that Mr. Aliano will be responsible for all aspects of the company’s operations, including fragrance creation, packaging and presentation, product promotion, and campaign management. We have also provisionally appointed Mr. Joseph Sutman as Chief Executive Officer of Aliano, Inc., and Frank Muskeni as Chief Operating Officer. We have hired Portia Entertainment Group LLC, headed up by Deborah Wagnon, Esq., to assist in the procurement of celebrity endorsements for our new fragrance division. 4 Table of Contents Our pursuit of this line of business and the appointment of the foregoing persons to officer positions and Entertainment Group, LLC as a consultant is conditioned upon raising money to fund this new line of business. In the months ahead, we intend to raise money to pay our management team, consultants, and to develop our product line and marketing channels. If we cannot raise additional capital, we would be forced to discontinue our design to develop this line of business. Corporate History We were incorporated on March 1, 2001 under the laws of the state of Nevada under the name Effective Sports Nutrition Corporation.On April 11, 2005, Effective Sports Nutrition changed its name to Midwest E.S.W.T. Corp. On July 18, 2005, the company entered into a share exchange agreement (the “Share Exchange Agreement”) with Direct Success, Inc., a California corporation.As a result of the agreement, Midwest E.S.W.T issued an aggregate of 114,851,043 shares of common stock to the shareholders of Direct Success, Inc. in exchange for all of the issued and outstanding common stock in Director Success, Inc. On December 14, 2005, Midwest E.S.W.T changed its name to DM Products, Inc.As a result of this transaction, Direct Success, Inc. is the wholly owned subsidiary of the registrant, DM Products, Inc.At the time of the share exchange agreement with Direct Success, Inc., Direct Success had an accumulated loss of $6,195,881. Employees During 2010, our only employees are Kurtis L. Cockrum and Sarah Mohr. We do not expect any material changes in the number of employees over the next twelve month period. We anticipate hiring additional employees should we actively pursue our fragrance division. However, we will be conducting most of our business through agreements with consultants and third parties. Item 1A.Risk Factors. A smaller reporting company is not required to provide the information required by this Item. Item 1B.Unresolved Staff Comments A smaller reporting company is not required to provide the information required by this Item. Item 2.Properties Executive Offices Our executive offices are located at P.O. Box 2458, Walnut Creek, CA 94595. 5 Table of Contents Item 3.Legal Proceedings During 2009 and into March, 2010, Direct Success LLC3 and Banjo Buddies commenced arbitration pursuant to the rules promulgated by the American Arbitration Association concerning their respective rights under the contract to manufacture, use, distribute, sell, advertise, promote and otherwise exploit the Banjo Minnow.Before the arbitration hearing commenced, the parties settled. Pursuant to the Arbitration settlement, the royalties due Banjo are paid directly to them by Tristar.There were no changes to our distribution rights following the settlement of the arbitration other than a reduction in the term of the contract by two years, or toJanuary 1, 2012 with a six month extension option through June 30, 2012. We are not currently a party to any pending legal proceeding. We are not aware of any pending legal proceeding to which any of our officers, directors, or any beneficial holders of 5% or more of our voting securities are adverse to us or have a material interest adverse to us. Item 4.(Removed and Reserved) PART II Item 5.Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock trades over-the-counter in the recently created OTCQB marketplace under the symbol DMPD. This new comprehensive over-the-counter market tier includes the securities of over 768 SEC reporting companies and banks formerly designated as Pink Sheets stocks, in addition to the 3,050 securities that are currently quoted in both Pink OTC Markets' electronic inter-dealer quotation system and FINRA's OTCBB.All securities in the new OTCQB tier are displayed on www.otcmarkets.com with an icon reading, "OTCQB."We commenced trading on the OTCQB following our S-1 effective date of October 15, 2010.Prior to this date, our common stock traded on Pink Sheets, which is sponsored by FINRA.The Pink Sheets is a network of security dealers who buy and sell stock. The dealers on both the Pink Sheets and OTCQB are connected by a computer network that provides information on current "bids" and "asks", as well as volume information. On November 9, 2010, Financial Industry Regulatory Authority cleared the Company’s request for trading on the OTC Bulletin Board.This ruling was made pursuant to FINRA Rule 6440 and Rule 15c2-11 under the Securities Exchange Act of 1934 and became effective on November 9, 2010.The stock traded under the symbol DMPD.BB. 6 Table of Contents In February, 2011, we learned that market makers trading in our stock dropped use of FINRA’s OCCBB because of the added fees necessary to keep that designation.With the advent of the OTCQB, these brokers are trading our securities exclusively on the OTCQB and not the OTCBB. We do not believe it necessary at this time to reapply for quotation on the OTCBB because of the new trend in trading on the OTCQB. The following table sets forth the range of high and low bid quotations for our common stock for each of the periods indicated as reported by the OTCQB. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. High Low High Low First Quarter Second Quarter Third Quarter Fourth Quarter Penny Stock The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a market price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the SEC, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the securities laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; (d) contains a toll-free telephone number for inquiries on disciplinary actions; (e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (f) contains such other information and is in such form, including language, type size and format, as the SEC shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with (a) bid and offer quotations for the penny stock; (b) the compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statement showing the market value of each penny stock held in the customer's account. 7 Table of Contents In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement as to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity for our common stock. Therefore, stockholders may have difficulty selling our securities. Holders of Our Common Stock As of December 31, 2010, we had 239,937,352 shares of our common stock issued and outstanding, held by two hundred ninety five (295) shareholders of record. Dividends There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends.The Nevada Revised Statutes, however, do prohibit us from declaring dividends where after giving effect to the distribution of the dividend: 1. we would not be able to pay our debts as they become due in the usual course of business, or; 2. our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends and we do not plan to declare any dividends in the foreseeable future. Recent Sales of Unregistered Securities The Board of Directors passed a resolution on February 10, 2010 to issue 30,000 shares of Restricted Common Stock to an individual. In 2007 the individual paid $30,000 for preferred stock in error.These securities were issued pursuant to Section 4(2) of the Securities Act and/or Rule 506 promulgated thereunder. The holders represented their intention to acquire the securities for investment only and not with a view towards distribution. The investors were given adequate information about us to make an informed investment decision. We did not engage in any general solicitation or advertising. We directed our transfer agent to issue the stock certificates with the appropriate restrictive legend affixed to the restricted stock. Securities Authorized for Issuance under Equity Compensation Plans We do not have any equity compensation plans. 8 Table of Contents Item 6.Selected Financial Data A smaller reporting company is not required to provide the information required by this Item. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and are including this statement for purposes of complying with those safe-harbor provisions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. Results of Operations for the Years Ended December 31, 2010 and 2009 Liquidity and Capital Resources As of December 31, 2010, we had total assets in the amount of $58,833, consisting of $2,714 in cash, $39,248 in Tristar Receivables, $5,000 in other receivables, $10,656 in Prepaid Expenses, and property and equipment of $1,215.Our current liabilities as of December 31, 2010 were $111,577.We had working capital of ($53,959) as of December 31, 2010. Our current monthly fixed expenses (“Burn Rate”) are approximately $33,600.Based on our history of revenues generated, we believe that we will have adequate funds for the duration of our distribution contract with Tristar, which will expire June 30, 2012. However, following the expiration of that agreement, and assuming the royalties received between the date of this filing and June 30, 2012 do not remain consistent with the royalties we have received to date, we will be faced with depletion of funds within a short period of time, should the company not have in place additional revenue streams or additional financing. 9 Table of Contents We also expect to launch a new line of fragrance and personal care products, aside from our infomercial business, through our subsidiary, Aliano, Inc.During 2010, the cost associated with developing this line of business was approximately $83,797.This money was used for legal, accounting, consulting, state filing fees, marketing visuals, printing and travel expenses. We will have to raise additional money to develop this line of business. As of December 31, 2010, our cash reserves were $ 2,714 and we do have a line of credit which enables us to access $36,600.As of December 31, 2010, the balance on this line of credit was $35,122.75.If we need to and cannot raise additional capital, we would be forced to discontinue operations. Although we are anticipating the launch of our new line of personal care products under Aliano, Inc., we are still dependent upon infomercials as our sole source of revenue.Our revenue was $363,767 for the year ended December 31, 2009 and $317,418 for the year ended December 31, 2010.While it is anticipated that the company will continue to receive sufficient revenues from the royalties it receives from the sale of the Banjo Minnow, there is no certainty of this and no guarantees we will be successful in the launching of a new infomercial campaign.It is further not likely that the company will receive revenue from the operation of Aliano, Inc. in the foreseeable future, even should the company be able to acquire the capital necessary to launch its desired line of personal care products.If customers are not continually receptive to our Banjo Minnow infomercial, and not receptive to new infomercial content or product offerings, our revenues may dramatically decline.If that were to occur, we would be forced to rely on additional capital to support our current operations.In light of the current economic environment, as discussed elsewhere in this filing, it will be extremely difficult to raise the capital we may require.If both these conditions occur, we would be forced to cease operations. Off Balance Sheet Arrangements As of December 31, 2010, there were no off balance sheet arrangements. 10 Table of Contents Going Concern Our independent auditor’s report expresses substantial doubt about our ability to continue as a going concern.Management shares such concern in the event the company is unable to attract and obtain additional products and successfully implement our business plan, including increased revenues and additional funding.We have operated with limited operating capital and we will continue to face immediate and substantial cash needs.We did not obtain a profit during fiscal year 2010 and there is no assurance that we will show a net profit in 2011.We need to increase revenues and obtain additional funding to fully implement our business plan. Critical Accounting Policies Recently Issued Accounting Pronouncements On December 1, 2009 the Company adopted the guidance in Accounting Standards Codification (“ASC”) 805, “Business Combinations”.ASC 805 establishes principles and requirements for how the acquirer in a business combination (i) recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, and any non-controlling interest in the acquired business; (ii) recognizes and measures the goodwill acquired in the business combination or a gain from a bargain purchase; and (iii) determines what information to disclose to enable users of the financial statements to evaluate the nature and financial effects of the business combination.The adoption of this statement had no effect on the Company’s reported financial position or results of operations. On December 1, 2009, the Company adopted the newly ratified guidance which is part of ASC 815-40, “Contracts in Entity’s Own Equity”. ASC 815-40 provides guidance for determining whether an equity-linked financial instrument (or embedded feature) is indexed to an entity’s own stock. The adoption of this statement had no effect on the Company’s reported financial position or results of operations. 11 Table of Contents In April 2010, the FASB issued ASU No. 2010-17, "Revenue Recognition - Milestone Method (Topic 605): Milestone Method of Revenue Recognition" (codified within ASC 605 - Revenue Recognition).ASU 2010-17 provides guidance on defining a milestone and determining when it may be appropriate to apply the milestone method of revenue recognition for research or development transactions.ASU 2010-17 is effective for interim and annual periods beginning after June 15, 2010.The adoption of this statement had no effect on the Company’s reported financial position or results of operations. In March 2010, the FASB issued ASU No. 2010-11, "Derivatives and Hedging (Topic 815): Scope Exception Related to Embedded Credit Derivatives" (codified within ASC 815 - Derivatives and Hedging).ASU 2010-11 improves disclosures originally required under SFAS No. 161.ASU 2010-11 is effective for interim and annual periods beginning after June 15, 2010.The adoption of this statement had no effect on the Company’s reported financial position or results of operations. In May 2010, the FASB (Financial Accounting Standards Board) issued Accounting Standards Update 2010-19 (ASU 2010-19), Foreign Currency (Topic 830): Foreign Currency Issues: Multiple Foreign Currency Exchange Rates.The amendments in this Update are effective as of the announcement date of March 18, 2010.The Company does not expect the provisions of ASU 2010-19 to have any effect on the Company’s reported financial position or results of operations. Item 7A.Quantitative and Qualitative Disclosures About Market Risk A smaller reporting company is not required to provide the information required by this Item. Item 8.Financial Statements and Supplementary Data Index to Financial Statements Required by Article 8 of Regulation S-X: Audited Financial Statements: F-1 Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of December 31, 2010 and 2009; F-3 Consolidated Statements of Operations for the years ended December 31, 2010 and 2009; F-4 Consolidated Statement of Stockholders’ Equity (Deficit) as of December 31, 2010; F-5 Consolidated Statements of Cash Flows for the years ended December 31, 2010 and 2009; F-6 Notes to Consolidated Financial Statements 12 Table of Contents Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com Report of Independent Registered Public Accounting Firm To the Board of Directors of DM Products, Inc. Walnut Creek, California We have audited the accompanying balance sheets of DM Products, Inc. (the “Company”) as of December 31, 2010 and 2009, and the related statements of operations, stockholders’ equity (deficit), and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of DM Products, Inc. as of December 31, 2010 and 2009, and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that DM Products, Inc. will continue as a going concern.As discussed in Note 10 to the financial statements, the Company has incurred losses from operations, has negative working capital, and is in need of additional capital to grow its operations so that it can become profitable.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans with regard to these matters are described in Note 10. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Silberstein Ungar, PLLC Bingham Farms, Michigan March 31, 2011 F-1 Table of Contents DM PRODUCTS, INC. CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2 December 31, 2010 December 31, 2009 (Restated) ASSETS Current Assets Cash and cash equivalents $ $ Royalties receivable Employee advances - Prepaid expenses Total Current Assets Property and Equipment - net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accounts payable $ $ Accrued expenses Sales tax payable Credit cards payable – current portion 15 Total Current Liabilities Long – Term Liabilities Credit cards payable – net of current portion - Total Liabilities Stockholders’ Equity (Deficit) Common Stock, $.001 par value, 300,000,000 shares authorized, 239,937,352 shares issued and outstanding (239,907,352 – 2009) Additional paid-in capital Accumulated deficit ) ) Total DM Products, Inc. Stockholders’ Equity (Deficit) ) ) Non-controlling interest Total Stockholders’ Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ See accompanying consolidated notes to financial statements. F-2 Table of Contents DM PRODUCTS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 For the year ended December 31, 2010 For the year ended December 31, 2009 (Restated) REVENUES Royalty income $ $ OPERATING EXPENSES Professional fees Salaries and wages Consulting General and administrative TOTAL OPERATING EXPENSES INCOME (LOSS) FROM OPERATIONS AND BEFORE NON-CONTROLLING INTEREST ) LESS: INCOME ATTRIBUTABLE TO NON-CONTROLLING INTEREST LOSS BEFORE PROVISION FOR INCOME TAXES ) ) PROVISION FOR INCOME TAXES - - NET LOSS $ ) $ ) LOSS PER SHARE: BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSANDING: BASIC AND DILUTED See accompanying consolidated notes to financial statements. F-3 Table of Contents DM PRODUCTS, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) AS OF DECEMBER 31, 2010 Common Stock Additional Paid in Capital Non-Controlling Interest Accumulated Deficit Total Shares Amount (Restated) (Restated) (Restated) (Restated) Balance, December 31, 2008 $ ) $ ) Shares issued to officer for services ) - - Shares issued to independent consultant for services ) - - Shares issued to board member for services - - - Net income (loss) for the year ended December 31, 2009 - - ) Balance, December 31, 2009 ) Share correction 30 ) - - 0 Net income( loss) for the year ended December 31, 2010 - - - ) ) Balance, December 31, 2010 $ ) $ ) See accompanying consolidated notes to financial statements. F-4 Table of Contents DM PRODUCTS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 For the year ended December 31, 2010 For the year ended December 31, 2009 (Restated) CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ )
